FILED
                            NOT FOR PUBLICATION                             JUL 20 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NORMAN AND PHYLLIS LIND,                         No. 09-35727

              Plaintiffs - Appellees,            D.C. No. 6:08-cv-06133-AA

  v.
                                                 MEMORANDUM *
FIDELITY NATIONAL TITLE
INSURANCE COMPANY

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                               Submitted July 16, 2010
                                  Portland, Oregon

Before: PREGERSON, WARDLAW and RAWLINSON, Circuit Judges.

       Fidelity National Title Insurance Company (“Fidelity”) appeals the district

court’s denial of its request for sanctions, under Oregon Revised Statutes § 20.105,

against Norman and Phyllis Lind.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court denied Fidelity’s request for § 20.105 sanctions on the

ground that the Linds had not acted in “bad faith.” Prior to 1995, § 20.105

contained a “bad faith” requirement, but that requirement was removed by

amendment in 1995. See 1995 Or. Laws Ch. 618, § 2.

      Section 20.105 now requires a prevailing party to show that the losing party

had “no objectively reasonable basis” for its claim. See 1995 Or. Laws Ch. 618,

§ 2. Fidelity cannot make that showing. When the Linds filed their complaint

against Fidelity, they possessed three documents which provided factual support

for their claims. Therefore, the Linds’ claims were not entirely devoid of factual

support, and the Linds had an objectively reasonable basis for their claims. See

Dimeo v. Gesik, 98 P.3d 397, 402 (2004) (citing Mattiza v. Foster, 311 Or. 1, 8

(1990)). Accordingly, we affirm the judgment of the district court denying

Fidelity’s request for sanctions.

      AFFIRMED.